Citation Nr: 9911171	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to May 1974.

The veteran filed a claim in November 1996 for service 
connection for a back disability.  This appeal arises from 
the February 1997 rating decision from the Huntington, West 
Virginia Regional Office (RO) that denied the veteran's claim 
for service connection for a back disability.  A Notice of 
Disagreement was filed in April 1997 and a Statement of the 
Case was issued in April 1997.  A substantive appeal was 
filed in April 1997 with a personal hearing at the RO 
requested.  In June 1997, a hearing at the RO before a local 
hearing officer was held.


REMAND

On the March 1997 substantive appeal, the veteran requested a 
personal hearing at the RO before the Board of Veterans' 
Appeals.  The veteran appeared and testified at a June 1997 
hearing before the local hearing officer at the RO; he was 
not afforded the requested hearing before the Board.  The 
applicable criteria provide that a request for a hearing may 
be withdrawn by an appellant at any time before the date of 
the hearing.  See 38 C.F.R. § 20.703 (1998).  The veteran's 
written request for a BVA travel board hearing has not been 
withdrawn.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a member of the 
Board of Veterans' Appeals at the 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to ensure due process 
of law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


